United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-20731
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DARRELL CHARLES BALLARD, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-291-9
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Darrell Charles Ballard, Jr., appeals from his guilty-plea

conviction of conspiring to possess with intent to distribute

marijuana and conspiring to launder money.    Ballard contends that

the appeal waiver provision of his plea agreement regarding his

sentence should not be enforced because the waiver provision was

confusing; because the multi-defendant plea proceeding was

hurried and unorganized; and because the district court did not

mention the exceptions to the waiver.   He argues that the record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20731
                                -2-

does not demonstrate that he knew he was waiving his right to

appeal.   Apart from arguing that the waiver provision should not

be enforced, Ballard contends that his criminal history score was

erroneous; that the district court erred when calculating his

offense level; and that the district court erred by denying the

Government’s motion for a downward departure.

     The waiver provision in the plea agreement was clearly

worded and was largely bold-faced.    The prosecutor clearly

summarized the sentencing-waiver provision and its exceptions.

See United States v. Baymon, 312 F.3d 725, 727 (5th Cir. 2002).

The district court ascertained that Ballard understood that he

was waiving his right to appeal, though the district court did

not explain the exceptions to the waiver.    The record does not

indicate that the multi-defendant nature of the plea hearing

affected Ballard’s ability to understand the waiver provision.

See United States v. Salazar-Olivares, 179 F.3d 228, 230 (5th

Cir. 1999).   The district court adequately ascertained that the

waiver was voluntary; the waiver provision should be enforced.

See United States v. Robinson, 187 F.3d 516, 518 & n.2 (5th Cir.

1999).

     Ballard was sentenced within the statutory sentencing range

and there was no upward departure in his case.    Ballard waived

his right to appeal his sentence.    We therefore do not address

the sentencing contentions Ballard raises on appeal.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.